Case 5:17-cv-02514-JGB-SHK Document 331 Filed 09/30/20 Page 1 of 5 Page ID #:6634


 1   Korey A. Nelson (admitted pro hac vice)
     knelson@burnscharest.com
 2   Lydia A. Wright (admitted pro hac vice)
 3   lwright@burnscharest.com
     BURNS CHAREST LLP
 4   365 Canal Street, Suite 1170
 5   New Orleans, LA 70130
     Telephone: (504) 799-2845
 6   Facsimile: (504) 881-1765
 7
     Counsel for Plaintiffs
 8   Additional Counsel on Signature Page
 9
10                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
11                              EASTERN DIVISION
12
13   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                  SHKx
14   RAMON MANCIA, individually and
     on behalf of all others similarly situated,   PLAINTIFFS’ NOTICE OF
15
                                                   MOTION AND MOTION
16                        Plaintiffs,              REGARDING DISCOVERY
                                                   DISPUTE
17
     v.                                            Date: October 2, 2020
18
     THE GEO GROUP, INC.,                          Time: 2 p.m. PT
19                                                 Courtroom: 3 or 4, 3rd Floor
                          Defendant.               Judge: Magistrate Judge Shashi H.
20
                                                   Kewalramani
21
22
23
24
25
26
27
28
29
30                                                                         5:17-cv-02514-JGB-SHK
31
Case 5:17-cv-02514-JGB-SHK Document 331 Filed 09/30/20 Page 2 of 5 Page ID #:6635


 1                                  NOTICE OF MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE that on October 2, 2020 at 2 p.m. PT, or on any such
 4   date and time as may be specified by the Court, in the courtroom of Magistrate Judge
 5   Shashi H. Kewalramani, Unites States District Court for the Central District of
 6   California, George E. Brown, Jr. Federal Building and United States Courthouse, 3470
 7   Twelfth Street, Riverside, California, 92501-3801, Plaintiffs Raul Novoa, Jaime Campos
 8   Fuentes, Abdiaziz Karim and Ramon Mancia (“Plaintiffs”) will and hereby do move for
 9   an order related to the following discovery dispute.
10          Plaintiffs hereby submit their Opening Brief in support of a motion for an order
11   requiring Defendant The GEO Group, Inc. to (1) produce information it has redacted
12   under the law enforcement privilege, and (2) produce information it has redacted under
13   the deliberative process privilege.
14          The Motion follows multiple conferences of counsel concerning these issues. This
15   Motion is based on this Notice of Motion, the accompanying Memorandum in Support,
16   the accompanying Declaration of Lydia Wright, and the arguments of counsel at the pre-
17   motion conference and at any hearing the Court may hold on these matters.
18
19
20
21
22
23
24
25
26
27
28
                                                 1
29   PLAINTIFFS’ NOTICE OF MOTION REGARDING DISCOVERY DISPUTE       5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 331 Filed 09/30/20 Page 3 of 5 Page ID #:6636


 1   Dated: September 30, 2020                Respectfully submitted,

 2                                            /s/ Lydia A. Wright
 3                                            Korey A. Nelson (admitted pro hac vice)
                                              knelson@burnscharest.com
 4                                            LA Bar # 30002
 5                                            Lydia A. Wright (admitted pro hac vice)
                                              lwright@burnscharest.com
 6                                            LA Bar # 37926
 7                                            BURNS CHAREST LLP
                                              365 Canal Street, Suite 1170
 8                                            New Orleans, LA 70130
                                              Telephone: (504) 799-2845
 9
                                              Facsimile: (504) 881-1765
10
                                              Warren Burns (admitted pro hac vice)
11
                                              wburns@burnscharest.com
12                                            TX Bar # 24053119
                                              Daniel H. Charest (admitted pro hac vice)
13
                                              dcharest@burnscharest.com
14                                            TX Bar # 24057803
                                              Will Thompson (CA Bar # 289012)
15                                            wthompson@burnscharest.com
16                                            E. Lawrence Vincent (admitted pro hac vice)
                                              lvincent@burnscharest.com
17                                            TX Bar # 20585590
18                                            Mallory Biblo (admitted pro hac vice)
                                              mbiblo@burnscharest.com
19                                            TX Bar # 24087165
20                                            BURNS CHAREST LLP
                                              900 Jackson St., Suite 500
21                                            Dallas, Texas 75202
22                                            Telephone: (469) 904-4550
                                              Facsimile: (469) 444-5002
23
24                                            R. Andrew Free (admitted pro hac vice)
                                              andrew@immigrantcivilrights.com
25                                            TN Bar # 030513
26                                            LAW OFFICE OF R. ANDREW FREE
                                              P.O. Box 90568
27                                            Nashville, TN 37209
28                                            Telephone: (844) 321-3221
                                                 2
29   PLAINTIFFS’ NOTICE OF MOTION REGARDING DISCOVERY DISPUTE           5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 331 Filed 09/30/20 Page 4 of 5 Page ID #:6637


 1                                            Facsimile: (615) 829-8959

 2                                            Nicole Ramos (admitted pro hac vice)
 3                                            nicole@alotrolado.org
                                              NY Bar # 4660445
 4                                            AL OTRO LADO
                                              511 E. San Ysidro Blvd., # 333
 5
                                              San Ysidro, CA 92173
 6                                            Telephone: (619) 786-4866
 7
                                              Robert Ahdoot (CA Bar # 172098)
 8                                            rahdoot@ahdootwolfson.com
                                              Tina Wolfson (CA Bar # 174806)
 9
                                              twolfson@ahdootwolfson.com
10                                            Theodore W Maya (CA Bar # 223242)
                                              tmaya@ahdootwolfson.com
11                                            Alex R. Straus (CA Bar # 321366)
12                                            astraus@ahdootwolfson.com
                                              AHDOOT & WOLFSON, PC
13                                            10728 Lindbrook Drive
14                                            Los Angeles, California 90024-3102
                                              Telephone: (310) 474-9111
15                                            Fax: (310) 474-8585
16
                                              Class Counsel
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
29   PLAINTIFFS’ NOTICE OF MOTION REGARDING DISCOVERY DISPUTE        5:17-cv-02514-JGB-SHK

30
31
Case 5:17-cv-02514-JGB-SHK Document 331 Filed 09/30/20 Page 5 of 5 Page ID #:6638


 1                              CERTIFICATE OF SERVICE
 2         I, Lydia A. Wright, electronically submitted the foregoing document with the
 3   clerk of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7   Dated: September 30, 2020
                                                     /s/ Lydia Wright
 8                                                   Lydia A. Wright (admitted pro hac vice)
 9                                                   lwright@burnscharest.com
                                                     LA Bar # 37926
10                                                   BURNS CHAREST LLP
11                                                   365 Canal Street, Suite 1170
                                                     New Orleans, LA 70130
12                                                   Telephone: (504) 799-2845
13                                                   Facsimile: (504) 881-1765

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
29   PLAINTIFFS’ NOTICE OF MOTION REGARDING DISCOVERY DISPUTE          5:17-cv-02514-JGB-SHK

30
31
